Exhibit 3.1 CERTIFICATE OF ELIMINATION OF SERIES A JUNIOR PARTICIPATING PREFERRED STOCK OF THE PROVIDENCE SERVICE CORPORATION (Pursuant to Section151(g) of the General Corporation Law of the State of Delaware) The Providence Service Corporation, a Delaware corporation (the “ Corporation ”), certifies as follows: 1. The Second Amended and Restated Certificate of Incorporation (the “ Charter ”) of the Corporation authorizes the issuance of 400,000 shares of preferred stock of the Corporation designated as Series A Junior Participating Preferred Stock (the “ Series A Preferred Stock ”). 2. Pursuant to the provisions of Section151(g) of the General Corporation Law of the State of Delaware (the “
